DETAILED ACTION
The instant action is in response to application 13 June 2018.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
The specification objection has been withdrawn.
The 112(b) rejections have been withdrawn.
Applicant’s remarks have been considered but do not take into account all of the references used in the present rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 10, 11, 12, 14, 15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 20090211459) in view of Blitshtyen (US 6330146) and Matsushita (JP 2006-00029691 item 3 on applicant’s IDS).
As to claim 1, Hu discloses an ion generating device (a), comprising: a discharge electrode-generating that generates ions (Fig. 3, item 30); and a power supply-supplying that 
Hu does not disclose and wherein the discharge pin is made of nickel (Ni) or wherein the power supply is connected to the support to cause the discharge at the discharge pin.
Blitshtyeyn teaches wherein the discharge pin is made of nickel (Ni) (Col. 6, lines 20-27“In order to overcome this problem, the electrodes 25 can be electro-chemically plated with a nickel or gold layer. The plating of the electrodes 25 makes it possible to solder the electrodes to the electro pads 45 on the first side of the board strip 33. In applications characterized by dusty, chemically-aggressive environment, different plating material may be used for positive or negative electrodes. For example, negative ionizing electrodes may have emitter points plated with nickel, and positive electrodes which are typically more prone to contamination, may have emitter points plated with gold.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hu to nickel as disclosed in Blitshtyeyn to improve performance in dusty environments (Col. 6, lines 20-27).  
Matsushita discloses wherein the power supply (3) is connected to the support (1/base) to cause the discharge at the discharge pin (1/tip).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hu to connect the power to the support and pin directly as disclosed in Matsushita to reduce the number of connections.

Hu does not disclose and wherein the discharge pin is made of nickel (Ni) or wherein the power supply is connected to the support to cause the discharge at the discharge pin..
Blitshtyeyn teaches wherein the discharge pin is made of nickel (Ni) (Col. 6, lines 20-27“In order to overcome this problem, the electrodes 25 can be electro-chemically plated with a nickel or gold layer. The plating of the electrodes 25 makes it possible to solder the electrodes to the electro pads 45 on the first side of the board strip 33. In applications characterized by dusty, chemically-aggressive environment, different plating material may be used for positive or negative electrodes. For example, negative ionizing electrodes may have emitter points plated with nickel, and positive electrodes which are typically more prone to contamination, may have emitter points plated with gold.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hu to nickel as disclosed in Blitshtyeyn to improve performance in dusty environments (Col. 6, lines 20-27).  
Matsushita discloses wherein the power supply (3) is connected to the support (1/base) to cause the discharge at the discharge pin (1/tip).

	As to claims 11 and 12, Hu does not explicitly teach wherein a width and height of the discharge pin are the same and wherein the width and the height of the discharge pin are each 10 pm.  He does make this obvious.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have 10micron X 10 micron pins, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
	As to claim 14, Hu discloses wherein the support is in the form of a plate (“electrode plate unit”).
	As to claim 15, Hu discloses an air conditioner (title) including the ion generating device of claim 1.
	As to claim 18, Hu discloses wherein a voltage applied to the support from the power supply is a DC voltage (See Fig. 16, which uses DC units).
Claims 3, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 20090211459) in view of Blitshtyen (US 6330146), Matsushita (JP 2006-00029691) and Nakamoto (US 7175495).
As to claim 3, Hu does not disclose wherein an angle of the discharge pin is 57.4 degrees (col. 3, lines 25-30 “the apex angle theta is 30.degree. to 120.degree.”  Since the range includes the claimed angle, it reads on the claim).
Nakamoto teaches wherein an angle of the discharge pin is 57.4 degrees.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above with a pyramid electrode as disclosed in Nakamoto to pointedness and density.  
As to claim 13, Hu does not disclose , wherein the discharge pin has a pyramid shape. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above with a pyramid electrode as disclosed in Nakamoto to pointedness and density.  
As to claim 19, Hu does not disclose wherein an angle of the discharge pin is 57.4 degrees (col. 3, lines 25-30 “the apex angle theta is 30.degree. to 120.degree.”  Since the range includes the claimed angle, it reads on the claim).
Nakamoto teaches wherein an angle of the discharge pin is 57.4 degrees.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above with a pyramid electrode as disclosed in Nakamoto to pointedness and density.  
Claims 4 and 20 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 20090211459) in view of Blitshtyen (US 6330146), Matsushita (JP 2006-00029691) and Krasovic (US 20160369412).
As to claim 4, Hu does not disclose wherein a white gold (Pt) coating is formed on the discharge pin.
Krasovic teaches wherein a platinum (Pt) coating is formed on the discharge pin (¶26 “the cathode with a nickel mesh activated with a 5 g/m^2 platinum galvanic coating,”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above with a platinum coating as disclosed in Krasovic to improve heat tolerance.  
As to claim 20, Hu does not disclose wherein a platinum (Pt) coating is formed on the discharge pin.
Krasovic teaches wherein a platinum (Pt) coating is formed on the discharge pin (¶26 “the cathode with a nickel mesh activated with a 5 g/m^2 platinum galvanic coating,”).
.  
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 20090211459) in view of Blitshtyen (US 6330146), Matsushita (JP 2006-00029691) and Hsiung (US 20160320332).
As to claim 21, Hu does not disclose wherein the discharge electrode and the power supply generate ions without a grounding electrode.
Hsiuing teaches wherein the discharge electrode and the power supply generate ions without a grounding electrode (it has a reference, counter and working electrode rather than a ground electrode).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above with a reference electrode as disclosed in Hsiung to improve voltage measurement.
As to claim 22, Hu does not disclose wherein the discharge electrode and the power supply generate ions without a grounding electrode.
Hsiuing teaches wherein the discharge electrode and the power supply generate ions without a grounding electrode (it has a reference, counter and working electrode rather than a ground electrode).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above with a reference electrode as disclosed in Hsiung to improve voltage measurement.

Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PETER M NOVAK/Examiner, Art Unit 2839                                                                                                                                                                                            






	/THIENVU V TRAN/                                                                 Supervisory Patent Examiner, Art Unit 2839